Claimant, in the course of his employment, was operating an elevator; the fuse blew out causing the elevator to become stalled between two floors, by reason of which claimant was confined in the elevator an hour and a half during which time he was subjected to a lower temperature than that of the factory, as result of which a dormant pre-existing tuberculosis was lighted up. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.